EXAMINER'S AMENDMENT
This action is a response to the communication filed on 2/18/2022, Examiner acknowledges the amendments made to claims 1, 5, 8, 9, and 10
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susie Cheng on 4/26/2022.

The application has been amended as follows: 

1. (Currently Amended) A multisensory case comprising at least one odor-diffusing device made up of at least one odor-diffusing support and a dedicated ventilator, wherein the multisensory case columnar in form and includes a plurality of sensory devices that are stacked vertically one above the other, one of the sensory devices being formed by the at least one odor-diffusing device and wherein the multisensory case further includes a device for generating an air flow, the at least one odor-diffusing device and the device for generating an air flow being arranged separately one above the other.

3. (Currently Amended) The multisensory case according to claim 1, wherein the plurality
of sensory devices [,] includes the at least one odor-diffusing device and the device for generating an air flow, wherein the at least one odor-diffusing device and the device for generating the air flow are arranged vertically one above the other.

5. (Currently Amended) The multisensory case according to claim 1, wherein each of the at
least one odor-diffusing device comprises a dedicated ventilator 

7. (Currently Amended) The multisensory case according to claim 6, wherein a mister [(33)]
is arranged next to the device for generating an air flow.

9. (Currently Amended) A multisensory case comprising at least one odor-diffusing device made up of at least one odor-diffusing support and a ventilator, the case further including a device for generating an air flow, an additional device for generating an additional air flow, and a heat treatment device, the at least one odor-diffusing device and the device for generating an air flow [is] being arranged one above the other, [and] wherein the heat treatment device is adapted and positioned to heat or cool air that passes through the additional device for generating an additional air flow.

10. (Currently Amended) A multisensory case comprising at least one odor-diffusing device
made up of at least one odor-diffusing support and a ventilator, the case further iincluding a device for generating an air flow, an additional device for generating an additional air flow, the at least one odor-diffusing device and the device for generating an air flow being arranged one above the other, and a plurality of sensory devices comprising a device for generating low-frequency sounds and a device for generating high-frequency sounds, wherein the plurality of sensory devices [that] are arranged such that [a] the device for generating low-frequency sounds is arranged below the device for generating an additional air flow, which in turn is arranged below [a] the device for generating high-frequency sounds.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “ means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for generating an air flow” in claims 1, 9, and 10; “device for generating an additional air flow” in claim 9; and “a device for generating low-frequency sounds” and “a device for generating high-frequency sounds” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Applicant’s specification has defined the terms as follows:
“device for generating an air flow” – element 32 of figure 5, fan with separate path than 38; 
“device for generating an additional air flow” – element 38 of figure 5, fan on separate path than 32;
“device for generating low-frequency sounds” – element 34’’ of figures (a type of speaker – page 14); and
“device for generating high-frequency sounds” – element 34’ of figures (a type of speaker – page 14).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a columnar multisensory case, as claimed by Applicant, comprising
a plurality of sensory devices stacked vertically one above the other, where at least one of the sensory devices is made of at least one odor-diffusing device comprised of an odor-diffusing support and a dedicated ventilator, and
a device for generating air flow
wherein the at least one odor-diffusing device and the device for generating air flow are arranged separately one above the other.
Claims 2-8 and 11-15 are dependent on allowed matter from claim 1 and are allowed.
In regards to claim 9, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the device for generating additional air flow is associated with a heat treatment device that passes through the additional device for generating an additional air flow.

In regards to claim 10, the prior art of record does not teach or suggest a device as claimed by Applicant, where a device for generating low-frequency sounds is arranged below the device for generating additional air flow which is arrange below a device for generating high-frequency sounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791